                 IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                          WESTERN DIVISION
                          NO. 5:15-CR-81-lH

UNITED STATES OF AMERICA,



     v.
                                                       ORDER

DEXTER CHANCE, JR.,

     Defendant.




     This matter is before the court on defendant's motion for

reduction or early termination of his supervised release, [DE #57].

The court has carefully considered the motion and the conduct of

defendant   while   on   supervised   release,   and   in   its   disc~etion,

denies the motion.
                ,--tf_
     This   jJ ~ J a n u a r y   2020.




                             Senior Uni                            Judge

At Greenville, NC
#35
